Citation Nr: 1334608	
Decision Date: 10/30/13    Archive Date: 11/06/13

DOCKET NO.  13-02 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for hypertensive vascular disease, to include as secondary to service-connected posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Kalisse Anderson, Associate Counsel 


INTRODUCTION

The Veteran had active service from September 1985 to August 1988 and from February 1991 to August 1999. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for hypertensive vascular disease either as directly related to active service or as secondary to his service-connected PTSD.  He underwent a VA examination in January 2010 where the examiner concluded that hypertension was not caused by PTSD: however, the examiner did not address the issue of whether PTSD aggravated hypertension.  As the January 2010 examination does not adequately address the questions of aggravation, a new examination is needed.
	
Accordingly, the case is REMANDED for the following actions:

1.  Obtain clinical records from the VAMC Tomah for the period since May 2009.

Any relevant treatment records contained in the Virtual VA or VBMS that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

2.  Schedule the Veteran for an examination to determine the nature and etiology of the currently-diagnosed hypertensive vascular disease.  The claims file (i.e. the paper claims file and any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE), including this remand, must be made available to the examiner for review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  

After reviewing the record and examining the Veteran, the examiner is asked to address the following: 

* Is it at least as likely as not (i.e., probability of 50 percent) that hypertensive vascular disease has been aggravated by the Veteran's service-connected PTSD. 

Aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  

If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of hypertensive vascular disease (i.e., a baseline) before the onset of the aggravation.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made, without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  

3.  After completing the above, and any other development deemed necessary, readjudicate the claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

